Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 30, 2018

The Court of Appeals hereby passes the following order:

A19D0039. TONIA W. REED v. ANNIE CRAWFORD.

      This action for damages following a vehicle collision originated in magistrate
court. The magistrate court issued a final judgment in the case and Tonia W. Reed
filed this application for discretionary review. We, however, lack jurisdiction.
      As a general rule, “[t]he only avenue of appeal available from [a] magistrate
court judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo
appeal to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406
SE2d 225) (1991). If the party is then aggrieved by the decision of the state or
superior court, an application for discretionary appeal may be filed in this Court. See
OCGA § 5-6-35 (a) (1), (11). However, this Court may only address magistrate court
matters that already have been reviewed by the state or superior court. See Handler,
199 Ga. App. at 751; Westwind Corp. v. Washington Fed. Sav. & Loan Assn., 195
Ga. App. 411 (1) (393 SE2d 479) (1990). Thus, absent a state or superior court
decision, we lack jurisdiction over this application for discretionary review, which is
hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   08/30/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.